Title: From Thomas Jefferson to Thomas T. Jones, 4 December 1807
From: Jefferson, Thomas
To: Jones, Thomas T.


                        
                            Dear Sir
                            
                            Washington Dec. 4. 07.
                        
                        The last post brought me your favor of Nov. 28. from which I learn with regret your purpose of leaving our
                            neighborhood for the Misipi territory. this determination however being made up on grounds of which you alone can be
                            the judge, I perform with satisfaction the office you ask of me. I have no acquaintance there but Govr. Williams. I
                            therefore inclose you a letter to him which will procure you his attentions, and these will be sufficient to introduce you
                            into the society of the place. wishing you success, health & happiness in whatever place you may chuse to locate
                            yourself, I tender you my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    